Exhibit 4 Fifth supplemental indenture FROM Integrys Energy Group, Inc. (f/k/a WPS Resources Corporation) To U. S. Bank National Association Trustee Dated as of November 1, 2010 Supplemental to Indenture Dated as of October 1, 1999 4.170% Senior Notes Due November 1, 2020 This Fifth Supplemental Indentureis made as of the 1st day of November, 2010 by and between Integrys Energy Group, Inc. (f/k/a WPS Resources Corporation), a corporation duly organized and existing under the laws of the State of Wisconsin (the “Company”), and U.S. Bank National Association, a national banking association duly organized and existing under the laws of the United States, as trustee (the “Trustee”), and successor to Firstar Bank National Association. Recitals of the Company: Witnesseth:that The Company has heretofore executed and delivered its Indenture (hereinafter referred to as the “Senior Indenture”), made as of October1, 1999; and Section 3.01 of the Senior Indenture provides that Securities may be issued from time to time in series pursuant to a supplemental indenture specifying the terms of each series of Securities; and The Company desires to establish a series of Securities to be designated “4.170% Senior Notes Due November 1, 2020” (the “Notes of the Series Due2020”); and Section 9.01 of the Senior Indenture provides that the Company and the Trustee may enter into indentures supplemental thereto for the purposes, among others, of establishing the form or terms of Securities of any series and adding to the covenants of the Company; and The execution and delivery of this Fifth Supplemental Indenture (herein, this “Supplemental Indenture”) has been duly authorized by a Board Resolution. On December 1, 2006, the Company issued $300,000,000 aggregate principal amount of its 6.11% Junior Subordinated Notes Due 2066 and, in connection therewith, entered into that certain Replacement Capital Covenant, dated as of December 1, 2006 (the “Existing RCC”). The Company desires to amend certain provisions of the Existing RCC pursuant to Section 4(b) of the Existing RCC, as set forth in Article III of this Supplemental Indenture, and establish a record date for such purposes pursuant to Section 4(c) of the Existing RCC. Pursuant to the operation of the Existing RCC, effective December 1, 2010, the Notes of the Series Due 2020 shall automatically become the Covered Debt (as defined herein). Now Therefore, this Supplemental Indenture Witnesseth, that, in order to set forth the terms and conditions upon which the Notes of the Series Due2020 are, and are to be, authenticated, issued and delivered, and in consideration of the premises and the purchase of the Notes of the Series Due2020 by the Holders thereof, it is mutually covenanted and agreed for the equal and proportionate benefit of the respective Holders from time to time of such Notes of the Series Due2020 as follows: -1- ARTICLE I RELATION TO INDENTURE; DEFINITIONS Section 1.1 This Supplemental Indenture constitutes an integral part of the Senior Indenture. Section 1.2 For all purposes of this Supplemental Indenture: (a)“Notes of the Series Due2020” or “Notes” shall mean the series of senior debt securities authorized by this Supplemental Indenture. (b)“Covered Debt” shall have the meaning assigned to such term in the Existing RCC. (c)Capitalized terms used but not otherwise defined herein shall have the respective meanings assigned to such terms in the Senior Indenture. (d)All references herein to Articles and Sections, unless otherwise specified, refer to the corresponding Articles and Sections of this Supplemental Indenture. (e)The terms “hereof,” “herein,” “hereby,” “hereto,” “hereunder,” and “herewith” refer to this Supplemental Indenture. ARTICLE II THE SECURITIES There is hereby established a series of Securities pursuant to Section 3.01 of the Senior Indenture as follows: (a)The title of the Securities of the series hereby established is “4.170% Senior Notes Due November 1, 2020.” (b)The aggregate principal amount of the Notes of the Series Due2020 which may be authenticated and delivered under the Senior Indenture (except for Securities authenticated and delivered upon registration of transfer of, or in exchange for, or in lieu of other Securities of such series pursuant to Sections 2.05, 3.04, 3.05, 3.06, 9.06 or 11.07 of the Senior Indenture) shall be limited to Two Hundred Fifty Million Dollars ($250,000,000). (c)All Notes of the Series Due2020 will be represented by one or more notes in permanent global form without coupons.The beneficial owners of interests in such permanent Global Security or Securities representing the Notes of the Series Due2020 may not exchange such interests for individual Notes of the Series Due2020 in definitive form other than in the manner provided in Section 2.03 of the Senior Indenture.The Depositary for the Notes of the Series Due2020 shall be The Depository Trust Company. -2- (d)The Stated Maturity of the Notes of the Series Due2020 shall be November 1, 2020. (e)The Notes of the Series Due2020 shall bear interest on the unpaid principal balance thereof at the rate of 4.170% per annum (computed on the basis of a 360-day year of twelve 30-day months), and such interest shall accrue from the original issue date thereof (or from the most recent Interest Payment Date to which interest on such Notes has been paid or provided for). The Interest Payment Dates for the Notes of the Series Due2020 shall be May 1 and November 1 of each year commencing May 1, 2011, and the Regular Record Date will be 15th day of the calendar month immediately preceding each Interest Payment Date. (f)Principal of and interest on the Notes of the Series Due2020 shall be payable in U.S. Dollars at the Corporate Trust Office of the Trustee, provided, however, that payment of interest shall be made by wire transfer of immediately available funds into the account specified by the Depositary so long as the Notes of the Series Due2020 are in the form of one or more Global Securities. Notwithstanding the foregoing, if individual Notes of the Series Due2020 are issued in definitive form under the conditions specified in Section 2.03 of the Senior Indenture, upon receipt of written instructions from the Holder of a Note of the Series Due2020 in an aggregate principal amount of at least $10,000,000 on or before the Regular Record Date for an Interest Payment Date, the Trustee will make such payments of interest by wire transfer of immediately available funds to such account at a bank located in the United States of America as the Holder of such Notes of the Series Due2020 shall have designated, provided that such bank has appropriate facilities therefor. (g)The Notes of the Series Due2020 are subject to redemption in whole at any time or in part from time to time at the option of the Company at a Redemption Price equal to the greater of (i) 100% of the principal amount of the Notes of the Series Due2020 to be redeemed or (ii) the sum of the present values of the remaining scheduled payments of principal and interest on the Notes to be redeemed, discounted to the Redemption Date on a semi-annual basis (assuming a 360-day year of twelve 30-day months) at the Treasury Yield (as hereinafter defined), plus 0.250 of one percent(0.250%) plus, in each case, accrued and unpaid interest to the Redemption Date.Such Redemption Date shall be set forth in an Officers’ Certificate delivered to the Trustee on or before the Redemption Date and upon which the Trustee may conclusively rely. For purposes of this paragraph (g): “Treasury Yield” means, with respect to any Redemption Date, the rate per annum equal to the semi-annual equivalent yield to maturity of the Comparable Treasury Issue, assuming a price for the Comparable Treasury Issue (expressed as a percentage of its principal amount) equal to the Comparable Treasury Price for such Redemption Date. “Comparable Treasury Issue” means, with respect to any Redemption Date, the United States Treasury security selected by an Independent Investment Banker as having a maturity comparable to the remaining term of the Notes that would be utilized, at the time of selection and in accordance with customary financial practice, in pricing new issues of corporate debt securities of comparable maturity to the remaining term of the Notes. -3- “Comparable Treasury Price” means, with respect to any Redemption Date, (i) the average of the Reference Treasury Dealer Quotations for such Redemption Date, after excluding the highest and lowest such Reference Treasury Dealer Quotations for such Redemption Date, or (ii) if the Trustee obtains fewer than four such Reference Treasury Dealer Quotations, the average of all such Quotations. “Independent Investment Banker” means one of the Reference Treasury Dealers appointed by the Trustee after consultation with the Company. “Reference Treasury Dealer Quotations” means, with respect to each Reference Treasury Dealer and any Redemption Date, the average, as determined by the Company, of the bid and asked prices for the Comparable Treasury Issue (expressed in each case as a percentage of its principal amount) quoted in writing to the Company by such Reference Treasury Dealer at 5:00 p.m. on the third business day preceding such Redemption Date. “Reference Treasury Dealer” means Citigroup Global Markets Inc., Morgan Stanley & Co. Incorporated and any other primary U.S. Government securities dealers in New York City selected by the Company; provided, however, that if Citigroup Global Markets Inc. or Morgan Stanley & Co. Incorporated ceases to be a primary U.S. Government securities dealer, the Company shall substitute for it another primary U.S. Government securities dealer in New York City selected by the Company. (h)The Notes of the Series Due2020 shall not be subject to any sinking fund and shall not be redeemable at the option of the Holders thereof. (i)If individual Notes of the Series Due2020 are issued in definitive form under the conditions specified in Section 2.03 of the Senior Indenture, individual certificates will be issued in denominations of $1,000 or any integral multiple thereof. Such Securities shall be initially authenticated and delivered from time to time upon delivery to the Trustee of the documents required by Section 3.03 of the Senior Indenture.The Notes of the Series Due2020 shall be substantially in the form of the Security attached hereto as AppendixI, which is incorporated herein by reference. ARTICLE III AMENDMENT TO THE EXISTING RCC Section 3.1 Pursuant to Section 4(c) of the Existing RCC, the Company hereby establishes December 1, 2010 as the record date to determine the Holders (as defined in the Existing RCC) of the then effective series of Covered Debt, which will be, as of that date, the Notes of the Series Due 2020, for purposes of consenting to amendments to certain provisions of the Existing RCC as provided in this Article III. -4- Section 3.2 Each and every Holder (as defined in the Senior Indenture) of the Notes of the Series Due 2020 as of December 1, 2010, in such capacity as a holder of the Covered Debt, irrevocably consents to the following amendments to the Existing RCC: (a)Section 2, “Limitations on Redemption and Repurchase of Notes,” and Section 3, “Covered Debt,” are hereby deleted in their entirety. (b)All definitions set forth in Schedule I to the Existing RCC that relate to defined terms used solely in the Sections deleted hereby are deleted in their entirety. Section 3.3 The amendments to the Existing RCC described in Section 3.2 above shall be effective December 1, 2010 and no further action of the Holders shall be required to effectuate such amendments. ARTICLE IV MISCELLANEOUS Section 4.1 The Trustee has accepted the amendment of the Senior Indenture effected by this Supplemental Indenture and agrees to execute the trust created by the Senior Indenture as hereby amended, but only upon the terms and conditions set forth in the Senior Indenture, including the terms and provisions defining and limiting the liabilities and responsibilities of the Trustee, and without limiting the generality of the foregoing, the Trustee shall not be responsible in any manner whatsoever for or with respect to any of the recitals or statements contained herein, all of which recitals or statements are made solely by the Company, or for or with respect to (a) the validity or sufficiency of this Supplemental Indenture or any of the terms or provisions hereof, (b) the proper authorization hereof by the Company by corporate action or otherwise, and (c) the due execution hereof by the Company. Section 4.2 This Supplemental Indenture shall be construed in connection with and as a part of the Senior Indenture. Section 4.3 (a)If any provision of this Supplemental Indenture conflicts with another provision of the Senior Indenture required to be included in indentures qualified under the Trust Indenture Act of 1939, as amended (as enacted prior to the date of this Supplemental Indenture), by any of the provisions of Sections 310 to 317, inclusive, of said act, such required provision shall control. -5- (b)In case any one or more of the provisions contained in this Supplemental Indenture or in the Securities issued hereunder should be invalid, illegal, or unenforceable in any respect, the validity, legality and enforceability of the remaining provisions contained herein and therein shall not in any way be affected, impaired, prejudiced or disturbed thereby. Section 4.4 Whenever in this Supplemental Indenture either of the parties hereto is named or referred to, such name or reference shall be deemed to include the successors or assigns of such party, and all the covenants and agreements contained in this Supplemental Indenture by or on behalf of the Company or by or on behalf of the Trustee shall bind and inure to the benefit of the respective successors and assigns of such parties, whether so expressed or not. Section 4.5 (a)This Supplemental Indenture may be simultaneously executed in several counterparts, and all such counterparts executed and delivered, each as an original, shall constitute but one and the same instrument. (b)The descriptive headings of the several Articles of this Supplemental Indenture were formulated, used and inserted in this Supplemental Indenture for convenience only and shall not be deemed to affect the meaning or construction of any of the provisions hereof. -6- In Witness Whereof, Integrys Energy Group, Inc. has caused this Fifth Supplemental Indenture to be executed by its Chairman, Chief Executive Officer, President, Vice Chairman or a Vice President, or any other officer selected by the Board of Directors, and its corporate seal to be hereunto affixed, duly attested by its Secretary or an Assistant Secretary, and U.S. Bank National Association, as Trustee as aforesaid, has caused this Supplemental Indenture to be executed by one of its authorized signatories, as of November 1, 2010. Integrys Energy Group, Inc. (SEAL)By:/s/ Bradley A. Johnson Name:Bradley A. Johnson Title:Vice President and Treasurer ATTEST: /s/ Barth J. Wolf
